Citation Nr: 1529836	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for a left shoulder disability, status post fracture dislocation with associated rotator cuff injury and tendinitis (a left shoulder disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1968 to December 1968, and from December 1, 1984, to December 2, 1984.  The Veteran had additional service with the Army National Guard of Rhode Island. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied entitlement to an increased disability rating for a left shoulder disability.    

In August 2014, the Veteran testified before a Decision Review Officer of the Providence RO.  The Veteran then testified at a Board videoconference hearing before the undersigned Veterans Law Judge in May 2015.  Copies of both hearing transcripts are associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Upon review of the evidence of record, the RO has not performed an initial review of certain pertinent evidence regarding the claim of entitlement to an increased disability rating for a left shoulder disability.  The RO last issued a Supplemental Statement of the Case regarding this issue in October 2014.  Subsequently, the Veteran underwent a VA examination in June 2015, in connection with a separate claim of entitlement to service connection for a right shoulder condition as secondary to the Veteran's left shoulder disability.  As the June 2015 VA examination encompassed both shoulders, the Board finds the report of this examination relevant to the current issue on appeal.  

Generally, the Board may not consider additional evidence submitted by the veteran not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  However, in cases where the Substantive Appeal was filed on or after February 2, 2013, 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by the veteran or the veteran's representative, unless there is a specific request that the AOJ initially review the submitted evidence.  See also VA Fast Letter 14-02 (May 2, 2014).  

In this case, the Veteran filed the Substantive Appeal in November 2014.  However, the June 2015 VA examination report was not submitted by the Veteran; instead, the examination report is VA-generated evidence.  38 U.S.C.A. § 7105(e) provides for initial review by the Board "if the claimant or the claimant's representative . . . submits evidence."  (Emphasis added).  See also VA Fast Letter 14-02 (May 2, 2014) ("evidence submitted by the appellant or the appellant's representative at the time of or after the receipt of the Substantive Appeal is subject to initial review by the Board.")  (Emphasis added.)  As the VA examination report is VA-generated evidence not submitted by the Veteran or his representative, the automatic waiver provision of 38 U.S.C.A. § 7105(e) does not apply.  No response was received to the Board's June 2015 solicitation to the Veteran's representative of a waiver of initial RO consideration of the VA-generated evidence 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.  

2. Readjudicate the claim of entitlement to an increased rating in excess of 20 percent disabling for a left shoulder disability in consideration of the new evidence of record, particularly the June 2015 VA examination report.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




